3D PIONEER SYSTEMS ANNOUNCES LAUNCH OF BETA WEBSITE AND INTRODUCES EXECUTIVE LEADERSHIP TEAM London, United Kingdom– Feb 3, 2ioneer Systems, Inc., a Nevada corporation (“3D Pioneer” or “the Company”) (OTCBB:DPSM) announced today that it has launched the beta version of the Company’s websitewww.3d-pioneer.com. The site is currently under construction and will continue to be developed before its official launch. The Company welcomes feedback and suggestions from prospective users of the final site.
